Citation Nr: 1205994	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  06-25 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 1995 rating decision that denied service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to January 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, found there was no CUE in a May 1995 rating decision that denied service connection for PTSD.  In his October 2009 Substantive Appeal, the Veteran requested a videoconference hearing; in January 2012, he withdrew the hearing request.  The case was previously before the Board in July 2010 when, in pertinent part, it was remanded to afford the Veteran a hearing.  

The Veteran had perfected appeals in the matters of service connection for a heart disorder, and entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on housebound status.  A July 2011 rating decision granted him service connection for coronary artery disease, and a November 2011 rating decision granted him entitlement to SMC benefits based on housebound status.  Therefore, those matters are no longer before the Board.  Finally, the Veteran had also perfected an appeal in the matter of service connection for hepatitis C.  On November 3, 2011, the Veteran (through his attorney) withdrew his appeal in the matter.  Hence, the matter is no longer before the Board.  


FINDING OF FACT

On January 4, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran (through his representative) in writing (via facsimile) that he intended to withdraw his appeal alleging CUE in a May 1995 rating decision that denied service connection for PTSD; there is no question of fact or law remaining before the Board in this matter.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the claim of CUE in a May 1995 rating decision that denied service connection for PTSD; the Board has no further jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the notice and assistance requirements of the VCAA do not apply to CUE issues.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  Regardless, given the Veteran's expression of intent to withdraw his appeal alleging CUE in a May 1995 rating decision that denied service connection for PTSD, further discussion of the impact of the VCAA on this matter is not necessary.  

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a statement received on January 4, 2012, the Veteran (through his attorney) withdrew his appeal seeking to establish there was CUE in a May 1995 rating decision that denied service connection for PTSD.  Hence, there is no allegation of error of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.  


ORDER

The appeal seeking to establish there was CUE in a May 1995 rating decision that denied service connection for PTSD is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


